Citation Nr: 0114829	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to August 
1997.  This matter comes to the Board of Veterans' Appeals 
(the Board) on appeal from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied entitlement to 
service connection for irritable bowel syndrome, for upper 
and lower back strain, and for chest pain.  The veteran was 
notified of the denials by letter dated April 12, 1999.  A 
Notice of Disagreement to the denial of service connection 
for irritable bowel syndrome was received by VA later in 
April 1999.  A Statement of the Case was issued in June 1999, 
and a timely appeal was received by VA on April 6, 2000.  

Also received on April 6, 2000 was a Notice of Disagreement 
as to the RO's denials of service connection for upper and 
lower back strain and chest pain.  A May 2000 Statement of 
the Case was sent to the veteran on the issues of entitlement 
to service connection for upper and lower back pain and for 
chest pain.  To the Board's knowledge, the veteran did not 
perfect an appeal as to those two issues, and they will be 
addressed no further herein.


REMAND

As noted above, the issue before the Board is entitlement to 
service connection for irritable bowel syndrome.

Factual background

The veteran's service medical records reveal that he 
complained in May 1987, June 1990, May 1992 and April 1995 of 
gastrointestinal problems, especially diarrhea.  
Gastroenteritis was diagnosed in May 1987; diarrhea of 
undetermined etiology was diagnosed in June 1990; acute 
gastroenteritis was diagnosed in May 1992; and mild 
gastroenteritis was diagnosed in April 1995.  A discharge 
medical examination was evidently not conducted.  

On VA general medical examination in September 1998, the 
veteran complained of chronic diarrhea since being stationed 
in the Philippines in 1987.  Physical examination revealed 
that the veteran's abdomen was soft and that there was mild 
tenderness over the epigastrium and both lower quadrants; 
laboratory testing was negative for parasite and ovi.  
Irritable bowel syndrome was diagnosed.

A June 1999 Statement of the Case denied the veteran's claim 
for entitlement to service connection for irritable bowel 
syndrome because the claim was not considered to be well 
grounded.  

Reason for remand

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Pertinent to this case, the VCAA did away with the former 
statutory concept, which was relied upon by the RO in this 
case, of denying claims on the basis that such were not well 
grounded.  Compare the VCAA and 38 U.S.C.A. § 7105(a) (West 
1991).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).


Accordingly, this case is remanded for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim for entitlement to 
service connection for irritable bowel 
syndrome.  Then, with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  When the above actions have been 
completed, the veteran should be examined 
by a physician with appropriate expertise 
to determine the current nature, 
severity, and etiology of all 
gastrointestinal disorders present.  The 
veteran's VA claims folder, including a 
copy of this REMAND, must be made 
available to the examiner for review. The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current gastrointestinal 
disability is etiologically related to 
the gastrointestinal problems reported 
during service.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA and should then 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


